Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 4, 7-9, 11, 13, 14, 16-18, 20, 21, 23, 24, 27-30, and 32-36 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art does not teach or render obvious the limitations of claims, 1, 11, 18, 21, 27, and 29.  Garcia teaches a system and method for virtually browsing and shopping for automobiles, in which a virtual 3-D image of an automobile is projected to a spherical surface (col. 10, lines 54-67), so that a user of a personal computer may view the vehicle in the 3-D virtual space, which is overlaid with user interfaces that are associated with specific locations and features of the vehicle in question, referred to as “hot spots” (figures 9-20; col. 12, lines 48-67.).  
Resnick discloses a user interface for a gaming machine, such as might be installed in a casino, which projects different gaming windows onto five interior surfaces of a virtual cube (figures 8 and 9).  There is no disclosure in either reference that “a background panoramic image conform[s] to the 3D object and [is] visible through a number of the interactive panels of the interactive content layer”, as now recited in the independent claims.  The background image in Garcia is the vehicle and the virtual 3-D space containing it, while in Resnick there is only an interaction layer, and no background panoramic image to speak of.  Therefore there is no teaching or suggestion in the prior art to render obvious projecting the panoramic image mapped to the virtual 3D space, disclosed in Garcia, to a cubical interface of the type disclosed in Resnick, such that there is an interface layer on top of the conformal panoramic image.  
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE M LOTFI whose telephone number is (571)272-8762.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/KYLE M LOTFI/Examiner, Art Unit 2425    

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425